Exhibit 10.1

INPHONIC CONFIDENTIAL INFORMATION

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) effective December 20, 2006 (the
“Effective Date”) is by and between INPHONIC, INC., a Delaware corporation with
an address at 1010 Wisconsin Avenue N.W., Suite 600, Washington, DC 20007 (the
“Company”) and BRIAN J. CURRAN, an individual with an address maintained in the
Company’s personnel file (the “Executive”).

WHEREAS, the parties desire to set forth the terms and conditions upon which the
Company will employ the Executive.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound,
agree as follows:

1. Position. The Company hereby employs Executive as Chief Operating Officer,
(“COO”) of the Company and Executive hereby accepts such employment with the
Company. The Executive shall report directly to David A. Steinberg, the Chief
Executive Officer (the “CEO”) of the Company, and the Executive’s principal
office during the Employment Period (as hereinafter defined) shall be located in
the Company’s offices in Washington, D.C., Largo, Maryland or as otherwise
reasonably requested by the CEO within the greater Washington, D.C. metro area.

2. Employment Period. The Executive’s employment shall commence on May 1, 2006
and shall terminate as provided under this Agreement (the “Employment Period”).

3. Duties.

3.1. Duties. Executive agrees to undertake the duties and responsibilities
inherent in the position of COO, which may encompass additional duties as may,
from time to time, be reasonably assigned by the CEO. The Executive agrees to
abide by the written rules, personnel practices and policies of the Company and
any reasonable change thereof that may be adopted at any time by the CEO and
communicated in writing to the Executive or otherwise generally publicized by
the Company provided such apply to all similarly situated employees of the
Company.

3.2. Attention. Executive shall devote Executive’s full business time and
attention to performing his duties hereunder and shall use his best efforts to
further the business of the Company. The Executive shall not engage in
consulting work or any trade or business for his own account or for or on behalf
of any other person, firm or corporation that competes, conflicts or materially
interferes with the performance of his duties hereunder in any way. Subject to
the foregoing restrictions, the Executive may (i) serve on boards or as a
consultant of civic, non-profit, or charitable organizations or corporations,
(ii) serve on boards of corporate entities, (iii) deliver lectures at
educational institutions or professional or corporate associations and
(iv) manage personal investments and affairs.



--------------------------------------------------------------------------------

INPHONIC CONFIDENTIAL INFORMATION

4. Compensation.

4.1. Base Salary. The Company shall pay to the Executive a base salary in the
amount of three hundred thousand dollars ($300,000) per annum (the “Salary”).
The Salary shall be payable in accordance with the Company’s normal payroll
schedule and practices. Such Salary shall be reviewed annually by the CEO in
consultation with the Compensation Committee of the Board of Directors of the
Corporation (the “Compensation Committee”) to ascertain whether such Salary
should be increased based on the performance of and contributions made by the
Executive during the preceding year, company performance and profitability,
inflation, and other reasonable factors deemed appropriate by the CEO. The
Company may withhold such federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation from any amounts
payable under this Agreement.

4.2. Bonus. Executive shall have the opportunity to earn an annual bonus of one
hundred thousand dollars ($100,000) for on-target performance (the “Bonus”), as
such terms shall be defined by the CEO and the Executive. The terms of the Bonus
will be defined every year by December 31st of the preceding year. If the terms
are not defined by the before mentioned date, then the terms of the prior years
Bonus will be in effect until such time that a Bonus target can be reasonably
established. If a Bonus target cannot be reasonably established by January 31 of
the bonus year, the prior year bonus will automatically remain in effect. At no
time will the prior year’s bonus opportunity be less than the current year’s
bonus opportunity. The terms of the 2006 bonus plan shall be determined within
sixty (60) days from the Effective Date of this Agreement.

4.3. Incentive Plans; Stock Options and Restricted Stock.

(a) The Executive shall be eligible to participate in such profit-sharing, stock
option (“Common Stock Options”), bonus, incentive and performance based award
programs as are made available to any other executive employees of the Company.

(b) As a further incentive for Executive to enter into this Agreement, Executive
shall receive, upon execution of this Agreement, two hundred eleven thousand
five hundred thousand (211,500) restricted shares of the common stock of
InPhonic, Inc. (the “Restricted Stock”). The shares of the Restricted Stock will
be granted pursuant to a separate Restricted Stock Agreement, as attached hereto
(the “Restricted Stock Agreement”). The 211,500 shares of Restricted Stock shall
vest over four (4) years from May 1, 2006 with eleven thousand five hundred
(11,500) restricted shares vesting upon the expiration of six (6) months from
May 1, 2006 and the remainder quarterly vesting thereafter in equal installments
throughout the remainder of the four (4) year period.

4.4. Vesting of Common Stock Options Upon a Change in Control. Notwithstanding
anything to the contrary in the foregoing Section 4.3, unless the Restricted
Stock has been terminated, fifty percent (50%) of the unvested shares of
Restricted Stock provided pursuant to section 4.3 (b) will vest upon termination
of the Executive’s employment or change in title or duties with the Company if
such occurs coincident or within twelve (12) months

 

InPhonic - B. Curran Employment Agreement    2   



--------------------------------------------------------------------------------

INPHONIC CONFIDENTIAL INFORMATION

immediately following a Change in Control. For purposes of this Agreement, a
“Change in Control” means (i) the sale of all or substantially all of the assets
of the Company; or (ii) any merger, share exchange, consolidation or other
reorganization or business combination of the Company immediately after which a
majority of the directors of the surviving entity is not comprised of persons
(or their designees from the same entity) who were directors of the Company
immediately prior to such transaction or after which persons who hold a majority
of the voting capital stock of the surviving entity are not persons who held a
majority of the voting capital stock of the Company immediately prior to such
transaction.

5. Benefits; Expenses.

5.1. Employee Benefits Program. The Executive shall be entitled to benefits
available to any other similarly situated executive employee of the Company
pursuant to Company programs (the “Employee Benefits Program”), including, by
way of illustration, but not limitation, paid holidays, sick leave, dental, and
health insurance programs of the Company, as and to the extent that any such
programs are or may from time to time be in effect. Notwithstanding anything to
the contrary contained herein, Executive shall be entitled to four (4) weeks of
paid vacation per year commensurate with the Company’s vacation policy, which
shall be taken at times as the CEO reasonably approves. The Company shall not be
obligated to institute, maintain, or refrain from changing, amending or
discontinuing any benefit plan, program or perquisite, so long as such changes
are similarly applicable to other executive employees of the Company.

5.2. Expenses. The Company shall pay or reimburse Executive for all reasonable,
ordinary, client-related business or entertainment expenses incurred in the
performance of his services hereunder in accordance with Company policy in
effect from time to time. The Executive shall submit vouchers and receipts for
all expenses for which reimbursement is sought in accordance with the Company’s
standard policies. The Company shall reimburse the Executive for up to twenty
thousand dollars ($20,000) of third party moving expenses incurred by the
Executive in connection with the relocation from his residence in Minnesota to
the Washington, D.C. area.

6. Employment Period; Termination.

6.1. Employment Period. The Employment Period shall commence on the Effective
date and shall continue until the earlier to occur of the following: (i) the
close of business on the fourth (4th) anniversary of this Agreement; or (ii) as
otherwise provided herein. Unless terminated earlier as otherwise provided
herein, the Employment Period may be extended by the mutual agreement of the
Company and the Executive within thirty (30) days prior to such anniversary. The
Common Stock Options and Restricted Stock will cease to vest upon the effective
date of termination and will be exercisable and/or may be purchased and/or sold
for a period of eighteen (18) months post the effective date of termination (the
“Exercise Period’); provided, however, in the event of termination for Cause, as

 

InPhonic - B. Curran Employment Agreement    3   



--------------------------------------------------------------------------------

INPHONIC CONFIDENTIAL INFORMATION

defined herein, to the extent such Common Stock Options and Restricted Stock are
not subject to revocation pursuant to the terms of any such stock option
agreement or the Restricted Stock Agreement, if at all, the Executive shall only
be provided thirty (30) calendar days post the effective date of termination to
exercise any such options or restricted stock .

6.2. Termination For Cause. Nothing in this Agreement shall be construed to
prevent the Company from terminating the Executive’s employment under this
Agreement for Cause. The Company and the Executive shall have no further
obligations under this Agreement after the effective date of such termination,
except as set forth in Sections 7, 8, 9, 10 and 15 of this Agreement. Such
provisions shall remain in full force and effect for the periods referenced in
such Sections subsequent to the effective date of the termination of the
Executive. In the event that the Executive’s employment is terminated for Cause,
the Executive shall be entitled to:

 

  (i) the Salary at the rate in effect at such time through the effective date
of such termination (including any accrued but unused vacation time);

 

  (ii) the pro rata portion of the Bonuses in effect at such time through the
effective date of such termination;

 

  (iii) any rights or benefits available under the Employee Benefit Programs
then in effect and in which the Executive was a participant at the time of such
termination, to the extent that such rights or benefits have vested in
accordance with the terms of such programs;

 

  (iv) reimbursement of any expenses in accordance with Section 5.2; and

 

  (v) any stock options granted to the Executive pursuant to Section 4.3 to the
extent such options or stock equivalents have vested in accordance with the
terms of the agreements to which such stock options are subject, if any.

6.2.1. For purposes of this Agreement, the term “Cause” shall mean (i) the
arrest, indictment or conviction of, or the plea of nolo contendere by, the
Executive for any felony or other crime involving fraud ; (ii) any breach by
Executive of the provisions of Sections 7, 8 , 9, 10 or 15 of this Agreement;
(iii) a violation of any law, government rule or government regulation that is
materially injurious to the Company’s business or reputation; or (iv) any act or
omission constituting a material dereliction of the performance obligations of
the Executive. Executive and the Company further agree that in the event that
the conduct which is “Cause” for termination arises and such conduct and
resulting injury or effect is capable of being cured by Executive within a
Thirty (30) calendar day period, termination of employment may occur only after
Executive has failed to cure such conduct and resulting injury or effect within
Thirty (30) calendar days after receipt by the Executive of written notice by
the Company specifying in reasonable detail the Cause based upon which the
Company intends to terminate his employment.

 

InPhonic - B. Curran Employment Agreement    4   



--------------------------------------------------------------------------------

INPHONIC CONFIDENTIAL INFORMATION

6.3. Termination Without Cause. The Company shall retain the right to terminate
the Executive without Cause with thirty (30) calendar days prior written notice.
In the event that the Executive’s employment is terminated anytime, he shall be
entitled to:

 

  (i) the Salary at the rate in effect at such time for a period of twelve
(12) months starting at the effective date of such termination (including any
accrued but unused vacation time), paid at the discretion of the Company in
either one lump sum amount or twelve (12) equal monthly payments, commencing as
of the effective date of termination;

 

  (ii) the pro rata portion of the Bonuses in effect at such time through the
effective date of such termination, paid at the discretion of the Company in
either one lump sum amount or twelve (12) equal monthly payments, commencing as
of the effective date of termination;

 

  (iii) any rights or benefits available under the Employee Benefit Programs
then in effect and in which the Executive was a participant at the time of such
termination, to the extent that such rights or benefits have vested in
accordance with the terms of such programs including reimbursement for any
medical benefit premium payments actually made by Executive for a period of
twelve (12) months;

 

  (iv) reasonable outplacement services including but not limited to recruiter
services, resume services and other related services necessary to assist with
obtaining subsequent employment; provided such shall not exceed twenty thousand
dollars ($20,000) in the aggregate and Executive shall provide independent
verifiable documentation to support such costs;

 

  (v) reimbursement of any expenses in accordance with Section 5.2; and

 

  (vi) any stock options or restricted stock granted to the Executive pursuant
to Section 4.3 to the extent such options or stock equivalents have vested in
accordance with the terms of the agreements to which such stock options or
restricted stock are subject, if any.

6.4. Termination Due to Permanent Disability. In the event that the Executive
suffers a Permanent Disability, as hereinafter defined, during his employment
with the Company, the Company may terminate this Agreement by providing at least
Thirty (30) calendar days written notice to the Executive. The effective date of
such termination shall be the last day of such Thirty (30) calendar day notice
period. In the event that the Executive’s employment is terminated due to his
Permanent Disability, the Executive or his legal representative or court
appointed guardian shall be entitled to:

 

  (i) the Salary at the rate in effect at such time through the effective date
of such termination (including any accrued but unused vacation time);

 

InPhonic - B. Curran Employment Agreement    5   



--------------------------------------------------------------------------------

INPHONIC CONFIDENTIAL INFORMATION

 

  (ii) the pro rata portion of the Bonuses in effect at such time through the
effective date of such termination;

 

  (iii) any rights or benefits available under the Employee Benefit Programs
then in effect and in which the Executive was a participant at the time of such
termination, to the extent that such rights or benefits have vested in
accordance with the terms of such programs;

 

  (iv) reimbursement of any expenses in accordance with Section 5.2; and

 

  (v) any stock options or restricted stock granted to the Executive pursuant to
Section 4.3 to the extent such options or stock equivalents have vested in
accordance with the terms of the agreements to which such stock options or
restricted stock are subject, if any.

The term “Permanent Disability” for purposes of this Agreement, shall mean the
inability of the Executive to render full and effective services hereunder by
reason of permanent physical or mental infirmity, resulting from illness,
accident or otherwise, despite any reasonable accommodation by the Company, as
such term is defined by the American’s with Disabilities Act of 1990 (“ADA”) in
the event Executive is unable to perform due to a disability, as such term is
defined by the ADA, for more than Thirty (30) consecutive calendar days during
any twelve (12) month period.

6.5. Termination Due to Retirement. This Agreement shall terminate immediately
upon the effective date of the Executive’s retirement (as defined under the then
established rules of the Company’s retirement plans); provided, however, that in
the event that the Executive’s employment terminates upon his retirement, the
provisions of Sections 7, 8, 9, 10 and 16 will remain in full force and effect
for the periods referenced in such Sections subsequent to such termination. In
the event that the Executive’s employment is terminated by reason of retirement,
the Executive (or his estate as the case may be) shall be entitled to:

 

  (i) the Salary at the rate in effect at such time through the effective date
of such termination (including any accrued but unused vacation time);

 

  (ii) the pro rata portion of the Bonuses in effect at such time through the
effective date of such termination;

 

  (iii) any rights or benefits available under the Employee Benefit Programs
then in effect and in which the Executive was a participant at the time of such
termination, to the extent that such rights or benefits have vested in
accordance with the terms of such programs;

 

  (iv) reimbursement of any expenses in accordance with Section 5.2; and

 

InPhonic - B. Curran Employment Agreement    6   



--------------------------------------------------------------------------------

INPHONIC CONFIDENTIAL INFORMATION

 

  (v) any stock options or restricted stock granted to the Executive pursuant to
Section 4.3 to the extent such options or stock equivalents have vested in
accordance with the terms of the agreements to which such stock options or
restricted stock are subject, if any.

6.6. Resignation for Good Reason. At any time during the Employment Period, the
Executive may terminate this Agreement for Good Reason, as defined below, by
providing the Board thirty (30) calendar days prior written notice of his intent
to terminate, which notice shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for such resignation. The resignation
of the Executive shall be effective upon the expiration of such notice period
and the Executive shall be entitled to:

 

  (i) the Salary at the rate in effect at such time for a period of twelve
(12) months starting at the effective date of such termination (including any
accrued but unused vacation time), paid at the discretion of the Company in
either one lump sum amount or twelve (12) equal monthly payments, commencing as
of the effective date of termination;

 

  (ii) the pro rata portion of the Bonuses in effect at such time through the
effective date of such termination, paid at the discretion of the Company in
either one lump sum amount or twelve (12) equal monthly payments, commencing as
of the effective date of termination;

 

  (vii) any rights or benefits available under the Employee Benefit Programs
then in effect and in which the Executive was a participant at the time of such
termination, to the extent that such rights or benefits have vested in
accordance with the terms of such programs including reimbursement for any
medical benefit premium payments actually made by Executive for a period of
twelve (12) months;

 

  (viii) reimbursement of any expenses in accordance with Section 5.2;

 

  (ix) any stock options or restricted stock granted to the Executive pursuant
to Section 4.3 to the extent such options or stock equivalents have vested in
accordance with the terms of the agreements to which such stock options or
restricted stock are subject, if any; and

 

  (xi) reasonable outplacement services including but not limited to recruiter
services, resume services and other related services necessary to assist with
obtaining subsequent employment; provided such shall not exceed twenty thousand
dollars ($20,000) in the aggregate and Executive shall provide independent
verifiable documentation to support such costs.

The Company and the Executive shall have no further obligations under this
Agreement after the effective date of such termination, except as set forth in
Sections 7, 8, 9, 10 and 15 hereof. “Good Reason” means, without the Executive’s
express written consent, the occurrence of any one or more of the following:

 

InPhonic - B. Curran Employment Agreement    7   



--------------------------------------------------------------------------------

INPHONIC CONFIDENTIAL INFORMATION

 

  (i) the assignment of the Executive to duties of a substantial nature that are
materially inconsistent with the duties of the Executive during the immediately
preceding fiscal year, other than an assignment that is withdrawn by the Company
within thirty (30) days of its receipt of written notice thereof provided by the
Executive, or his representative, provided, however, than an assignment of the
type described in this Section 5.3(a) shall not constitute Good Reason in the
event that the Executive retains his position as COO for the duration of the
Employment Period;

 

  (ii) the Company requiring the Executive to be based at a location which is at
least fifty (50) miles further from the Company’s primary headquarters, except
for required travel on the Company’s business;

 

  (iii) a reduction by the Company in the Executive’s Salary as in effect on the
Effective Date, as provided in Section 4.1 herein;

The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstances constituting Good Reason
herein.

7. Confidential Information. The Executive shall not (for his own benefit or the
benefit of any person or entity other than the Company) use or disclose any of
the Company’s trade secrets or other confidential information and the Executive
acknowledges that the Company’s trade secrets or other confidential information
derive independent economic value, actually and potentially, from not being
generally known to, and are not readily ascertainably by proper means by, other
persons who can obtain economic value from their disclosure or use and that the
Company’s trade secrets or other confidential information are the subject of
efforts that are reasonable under the circumstances to maintain their secrecy,
including the Executive agreeing to the terms of this Agreement. For purposes of
this Agreement, the term “trade secrets or other confidential information”
includes, by way of example, matters of a technical nature, “know-how”, computer
programs (including documentation of such programs), research projects, and
matters of a business nature, such as and not comprehensive information about
costs, profits, markets, sales, lists of customers, vendors, suppliers, and
other information of a similar nature discovered during performance of this
Agreement that is generally understood in the industry as being trade secret,
confidential and/or proprietary, that is designated as being, or reasonably
should be understood to be, confidential or proprietary information of the
Company, either verbally or in writing, or that is designated as representing
trade secrets of the Company, either verbally or in writing. “Trade secrets or
other confidential information” do not include information that (i) is generally

 

InPhonic - B. Curran Employment Agreement    8   



--------------------------------------------------------------------------------

INPHONIC CONFIDENTIAL INFORMATION

known to the public; or (ii) is known by the Executive prior to the disclosures
under this Agreement; or (iii) has been acquired by the Executive from a third
party having no confidentiality agreement with the Company; or (iv) is required
to be disclosed by law or judicial or administrative process; or (v) is
disclosed to a third party without restriction on disclosure; or (vi) is or was
approved for release by the Company’s Board of Directors (the “Board”). In order
for material disclosed to be subject to the protections provided in this
Agreement, such disclosure does not have to be in writing or other tangible form
and/or clearly marked as confidential or proprietary. The parties agree that the
terms of this Section shall be as of the date of termination of this Agreement
and during the six (6) month period immediately preceding termination of this
Agreement.

7.1. Customers. Executive agrees that for a period of Twelve (12) months
following termination of his employment, Executive will not contact any Customer
or Employee of the Company to request, induce or attempt to induce such Customer
or Employee to terminate any business relationship, agreement or employment with
the Company. The term “Customer” is defined as any entity that the Company is
conducting business with or has entered into a contractual relation and the term
“Employee” is defined as any individual employed by the Company as a partner,
contractor, sub-contractor, employee or consultant of the Company. The parties
agree that the terms of this Section shall be as of the date of termination of
this Agreement and during the months (6) month period immediately preceding
termination of this Agreement.

7.2. Geography. The Executive acknowledges that the markets served by the
Company are global in scope and are not dependent on the geographic location of
the executive personnel or the businesses by which they are employed.

7.3. Materials. All files, memoranda, notes, and other work product in tangible
form in connection with the employment of Executive, including any marketing
plans, deliverables and reports prepared by Executive for the Company under this
Agreement, and which may or may not be either confidential or proprietary, and
all other materials prepared for and delivered to the Company, shall be the
property of the Company. Upon termination of the Executive’s employment, with or
without Cause, or at any other time upon request of the Company, the Executive
agrees to deliver to the Company the following original documents and any copies
thereof: (i) all documents, files, notes, manuals, memoranda, databases, and/or
computer programs, reflecting any confidential and/or proprietary information of
the Company whatsoever or otherwise relating to the business of the Company and
its affiliates or parent company, (ii) lists of customers, vendors, suppliers,
and leads or referrals thereto, and (iii) any computer equipment, home office
equipment, automobile or any other business equipment, if any, that the Company
provided the Executive.

 

InPhonic - B. Curran Employment Agreement    9   



--------------------------------------------------------------------------------

INPHONIC CONFIDENTIAL INFORMATION

7.4. Copyright. The Company shall retain its entire right, title and interest in
and to (including the right to reproduce, modify, display, produce derivative
works of, translate, publish, sell, use, dispose of, and to authorize others to
do so, and the right to patent as the sole inventor, copyright and to register
such copyright in the Company’s or its nominee’s name), all deliverables, and
copyrightable materials conceived or first produced under this Agreement by the
Executive (except for those produced in connection with the entities defined in
Exhibit A), and Executive agrees that such copyrightable materials are works
made for hire under the copyright laws of the United States.

7.5 Cooperation. The Executive further agrees during the term of this Agreement
and at all times thereafter, at the Company’s sole cost and expense, to execute
all documents and perform all lawful acts which the Company reasonably considers
necessary or advisable to secure its rights hereunder and to carry out the
intent of this Agreement.

8. Restrictions; Employees, Remedies. The parties hereto recognize that
Executive’s services are special and unique and that his compensation is partly
in consideration of and conditioned upon Executive agreeing to the provisions of
Section 7 hereto and the provisions of this Section 8, and Executive expressly
acknowledges that such covenants are essential to protect the business and
goodwill of the Company, to prevent the inevitable disclosure or
misappropriation of the Company’s trade secrets or other confidential
information and to prevent the loss of customers. Accordingly, except as
otherwise provided in Section 6.2 above, Executive agrees that, during the
Employment Period and for Twelve (12) months thereafter, Executive will not
(i) render any service (as an employee, officer, director, consultant or
otherwise) to any unit or division of any entity involved directly in the
Business, or (ii) make or hold any investment in any entity in the Business
other than the ownership of not more than five percent (5%) of the listed stock
of any publicly traded entity. The uppercased term “Business” shall mean, for
purposes of this Agreement, the development and provision of Internet-based
unified communications, distribution of wireless devices and products, mobile
virtual network enablement, television satellite services, wireless device
accessories and ringtones, as well as any other products or services provided by
the Company during the Six (6) months preceding Executive’s termination of
employment from the Company.

8.1. The parties acknowledge and agree that the restrictions set forth in
Section 7 and in this Section 8 are reasonable under the circumstances to
protect the Company’s legitimate business interests and do not oppressively
restrain Executive. Executive acknowledges that a breach by Executive of such
provisions may cause the Company harm; therefore, the Company shall be entitled,
in addition to any other right and remedy it may have at law to seek injunctive
relief against Executive.

8.2. The parties agree that the restrictions set forth and incorporated herein
are reasonable in order to protect the Company. If any of such restrictions
shall be deemed to be unenforceable by reason of the extent, duration,

 

InPhonic - B. Curran Employment Agreement    10   



--------------------------------------------------------------------------------

INPHONIC CONFIDENTIAL INFORMATION

geographical scope, or other provisions, then the parties contemplate that the
court shall reduce such extent, duration, geographical scope, or other
provisions and enforce this Agreement to the fullest extent in its reduced form
for all purposes.

9. Intellectual Property. During the Employment Period, the Executive shall
disclose to the Company all ideas, concepts, inventions, product ideas, new
products, discoveries, methods, software, business plans and business
opportunities, which may or may not be patentable or copyrightable, or otherwise
protected by then-applicable laws governing intellectual property and
intellectual property rights, that are developed by the Executive through the
use of Company resources that relate directly to the Company’s business. The
Executive agrees that such property and rights will be the property of the
Company and that, at the Company’s request and cost, he will do whatever is
reasonably necessary to secure for the Company the rights thereto by patent,
copyright or otherwise. Executive acknowledges and agrees that his obligations
with respect to Company property discussed in this paragraph shall survive the
termination of this Agreement.

10. Representation and Warranty. Executive represents and warrants to the
Company that Executive is not subject to any non-compete, non-solicitation, or
other restriction which may prevent Executive from performing the services
contemplated by this Agreement.

11. Waivers. No delay or waiver by either party of any breach or non-performance
of any provisions or obligations of this Agreement shall be deemed to be a
waiver of any preceding or succeeding breach of the same or any other provision
of this Agreement.

12. Headings. The headings appearing in this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

13. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Maryland, without giving effect to
the principles of conflicts of law thereof.

14. Heirs, Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon both parties and their respective heirs, personal
representatives, successors and assigns. The parties understand that the
obligations of the Executive are personal and may not be assigned by him.

15. Publicity. Neither party may issue, without the prior written consent of the
other party, any press release or make any public announcement with respect to
this Agreement or the employment relationship between the Company and the
Executive. Following the Effective Date of this Agreement and regardless of any
dispute that may arise in the future, the Executive and the Company jointly and
mutually agree that neither shall disparage, criticize or make statements which
are negative, detrimental or injurious to the other party.

 

InPhonic - B. Curran Employment Agreement    11   



--------------------------------------------------------------------------------

INPHONIC CONFIDENTIAL INFORMATION

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

17. Severability. In case any one or more of the provisions of this Agreement
shall be held by any court of competent jurisdiction to be illegal, invalid or
unenforceable in any respect, such provision shall be of no force and effect,
but the illegality, invalidity or unenforceability of any other provision of
this Agreement shall be construed as if such illegal, invalid or unenforceable
provision had never been contained in this Agreement. Further, in the event that
a court of competent jurisdiction finds that the restrictions contained in
Section 7, 8, 9, 10 or 15 are too restrictive, overly broad or otherwise
illegal, invalid or unenforceable, said court shall modify said restrictions to
align with the expectations of the parties with the reasonable expectations of
the law.

18. Entire Agreement. This Agreement contains the entire understanding of and
was jointly authored by the Executive and the Company with respect to the
employment of the Executive by the Company and supercedes any and all prior
understandings of the parties hereto, whether written or oral. This Agreement
may not be amended, modified, altered or rescinded in any manner, except by
written instrument signed by both of the parties to this Agreement and, to the
extent the Agreement contains ambiguities, such ambiguities will not be
construed against the Executive or the Company.

19. Notices. Any notice expressly provided for under this Agreement shall be in
writing, shall be given either manually or by mail and shall be deemed
sufficiently given when actually received by the party to be notified or when
mailed, if mailed by certified or registered mail, postage prepaid, addressed to
such party at their addresses as set forth below. Either party may, by notice to
the other party, given in the manner provided for herein, change their address
for receiving such notices.

 

If to the Company:    If to the Executive: Chief Executive Officer   

Brian Curran

InPhonic, Inc.   

See personnel file with the Company

1010 Wisconsin Avenue, NW    Suite 600    Washington, D.C. 20007    With a copy
to General Counsel at the same address   

Signatory Page Follows

 

InPhonic - B. Curran Employment Agreement    12   



--------------------------------------------------------------------------------

INPHONIC CONFIDENTIAL INFORMATION

IN WITNESS WHEREOF, the parties having read, understood and agreed to the
foregoing terms and conditions, have signed below:

 

INPHONIC, INC.     EXECUTIVE

/s/ David A. Steinberg

   

/s/ Brian J. Curran

Name   David A. Steinberg     Brian J. Curran Title   Chairman of the Board of
Directors and CEO    

Exhibits:

Exhibit A – Restricted Stock Agreement

 

InPhonic - B. Curran Employment Agreement    13   